


110 HR 6781 IH: To authorize the State of Virginia to petition for

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6781
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Goodlatte (for
			 himself, Mr. Cantor,
			 Mr. Wolf, Mr. Tom Davis of Virginia,
			 Mr. Goode,
			 Mr. Forbes,
			 Mr. Wittman of Virginia, and
			 Mrs. Drake) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the State of Virginia to petition for
		  authorization to conduct natural gas or crude oil (or both) exploration and
		  extraction activities in any area that is at least 50 miles beyond the coastal
		  zone of the State, and for other purposes.
	
	
		1.Availability of certain areas
			 for leasingSection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the
			 end the following:
			
				(q)Availability of
				certain areas for leasing
					(1)DefinitionsIn
				this subsection:
						(A)Atlantic coastal
				stateThe term Atlantic Coastal State means each of
				the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island,
				Delaware, New York, New Jersey, Maryland, Virginia, North Carolina, South
				Carolina, Georgia, and Florida.
						(B)GovernorThe
				term Governor means the Governor of the State.
						(C)Qualified
				revenuesThe term qualified revenues means all
				rentals, royalties, bonus bids, and other sums due and payable to the United
				States from leases entered into on or after the date of enactment of this Act
				for natural gas or crude oil (or both) exploration and extraction activities
				authorized by the Secretary under this subsection.
						(D)StateThe
				term State means the State of Virginia.
						(2)Petition
						(A)In
				generalThe Governor may submit to the Secretary—
							(i)a
				petition requesting that the Secretary issue leases authorizing the conduct of
				natural gas or crude oil (or both) exploration activities only to ascertain the
				presence or absence of a natural gas or crude oil (or both) reserve in any area
				that is at least 50 miles beyond the coastal zone of the State; and
							(ii)if a petition for
				exploration by the State described in clause (i) has been approved in
				accordance with paragraph (3) and the geological finding of the exploration
				justifies extraction, a second petition requesting that the Secretary issue
				leases authorizing the conduct of natural gas or crude oil (or both) extraction
				activities in any area that is at least 50 miles beyond the coastal zone of the
				State.
							(B)ContentsIn
				any petition under subparagraph (A), the Governor shall include a detailed plan
				of the proposed exploration and subsequent extraction activities, as
				applicable.
						(3)Action by
				Secretary
						(A)In
				generalSubject to subparagraph (F), as soon as practicable after
				the date of receipt of a petition under paragraph (2), the Secretary shall
				approve or deny the petition.
						(B)Requirements for
				explorationThe Secretary shall not approve a petition submitted
				under paragraph (2)(A)(i) unless the State legislature has enacted legislation
				supporting exploration for natural gas or crude oil, as applicable, in the
				coastal zone of the State.
						(C)Requirements for
				extractionThe Secretary shall not approve a petition submitted
				under paragraph (2)(A)(ii) unless the State legislature has enacted legislation
				supporting extraction for natural gas or crude oil, as applicable, in the
				coastal zone of the State.
						(D)Consistency with
				legislationThe plan provided in the petition under paragraph
				(2)(B) shall be consistent with the legislation described in subparagraph (B)
				or (C), as applicable.
						(E)Comments from
				Atlantic Coastal StatesOn receipt of a petition under paragraph
				(2), the Secretary shall—
							(i)provide Atlantic
				Coastal States with an opportunity to provide to the Secretary comments on the
				petition; and
							(ii)take into
				consideration, but not be bound by, any comments received under clause
				(i).
							(F)Conflicts with
				military operationsThe Secretary shall not approve a petition
				for a drilling activity under this paragraph if the drilling activity would
				conflict with any military operation, as determined by the Secretary of
				Defense.
						(4)Disposition of
				revenuesNotwithstanding section 9, for each applicable fiscal
				year, the Secretary of the Treasury shall deposit—
						(A)50 percent of
				qualified revenues in a Clean Energy Fund in the Treasury, which shall be
				established by the Secretary; and
						(B)50 percent of
				qualified revenues in a special account in the Treasury from which the
				Secretary shall disburse—
							(i)75
				percent to the State;
							(ii)12.5 percent to provide financial
				assistance to the State in accordance with section 6 of the Land and Water
				Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be considered
				income to the Land and Water Conservation Fund for purposes of section 2 of
				that Act (16 U.S.C. 460l–5); and
							(iii)12.5 percent to a
				reserve fund to be used to mitigate for any environmental damage that occurs as
				a result of extraction activities authorized under this subsection, regardless
				of whether the damage is—
								(I)reasonably
				foreseeable; or
								(II)caused by
				negligence, natural disasters, or other acts.
								(5)Lines extending
				seaward and defining the State’s Adjacent ZoneNotwithstanding the requirement that the
				President determine and publish projected lines under the first sentence of
				section 4(a)(2), for purposes of the application of that section with respect
				to this subsection the lines extending seaward and defining the State’s
				Adjacent Zone are as indicated on the map entitled Atlantic OCS Region
				State Adjacent Zones and OCS Planning Areas, dated September 2005 and
				on file in the Office of the Director, Minerals Management Service.
					(6)Use of funds by
				VirginiaAmounts paid to
				Virginia under paragraph (4)(B) shall be used by Virginia for one or more of
				the following:
						(A)Education.
						(B)Transportation.
						(C)Reducing
				taxes.
						(D)Coastal and
				environmental restoration.
						(E)Energy
				infrastructure and projects.
						(F)Virginia State
				seismic monitoring programs.
						(G)Alternative energy
				development.
						(H)Energy efficiency
				and conservation.
						(I)Hurricane and
				natural disaster insurance
				programs.
						.
		
